Name: Council Regulation (EEC) No 787/89 of 20 March 1989 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: NA;  EU finance;  trade policy
 Date Published: nan

 Avis juridique important|31989R0787Council Regulation (EEC) No 787/89 of 20 March 1989 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section Official Journal L 085 , 30/03/1989 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 28 P. 0193 Swedish special edition: Chapter 3 Volume 28 P. 0193 *****COUNCIL REGULATION (EEC) No 787/89 of 20 March 1989 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 3 (2) thereof, Having regard to proposal from the Commission, Whereas Article 6 of Regulation (EEC) No 1883/78 (3), as last amended by Regulation (EEC) No 2050/88 (4), stipulates that material operations arising from the storage and, where appropriate, processing of intervention products are to be financed by means of standard amounts uniform throughout the Community; whereas the same rules should apply to financing by the EAGGF Guarantee Section of costs arising from special measures designed to guarantee the utilization and/or destination of products held by intervention agencies for given purposes, such measures being laid down by Community rules, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 6 of Regulation (EEC) No 1883/78: 'Costs arising from the special measures designed to guarantee the utilization and/or destination of products held by intervention agencies for given purposes, which are adopted under the common organizations of the market and the costs of which are borne by the EAGGF Guarantee Section shall also be financed by standard amounts uniform throughout the Community. The standard amounts shall be determined in accordance with the procedure laid down in the first subparagraph.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to expenditure incurred from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989. For the Council The President C. ROMERO HERRERA (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 216, 5. 8. 1978, p. 1. (4) OJ No L 185, 15. 7. 1988, p. 6.